—Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about February 7, 2000, which denied defendant’s motion to dismiss the complaint for failure to state a cause of action and for a declaration as to the meaning of the lea.se, and granted plaintiffs cross motion for summary judgment declaring that defendant is not entitled to the proceeds of the sale of plaintiffs business under the terms of the subject lease, unanimously affirmed, with costs.
The court properly determined that the subject lease was not ambiguous (see, Kass v Kass, 91 NY2d 554, 566-567), and that, pursuant to the plain and ordinary meaning of its terms, defendant, upon the sale of the premises, was only entitled to the rent increases set forth in lease paragraph 12 (R).
We have considered defendant’s remaining contention and find it to be unavailing. Concur — Ellerin, J. P., Wallach, Lerner and Saxe, JJ.